UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6735


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOSHUA STRADER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:08-cr-01152-DCN-1)


Submitted:   July 23, 2015                    Decided: July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua Strader, Appellant Pro Se. Matthew J. Modica, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joshua Strader appeals the district court’s order denying his

18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction based

on Amendment 782 to the Sentencing Guidelines.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.     United States v.

Strader, No. 2:08-cr-01152-DCN-1 (D.S.C. Apr. 23, 2015).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                2